DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/444,595 filed on 6/18/2019.
Claims 1-10 have been examined and are pending in this application. 
The examiner notes the IDS filed on 10/8/2020 has been considered. 

Claim Objections
Claims 2-6 and 8 objected to because of the following informalities:  
Regarding Claim 2; claim 2 recites in the preamble “Method according to claim 1,...”. The examiner notes for better clarity to further amend the preamble to “The method according to claim 1,...”.  Appropriate correction is required.

Regarding Claim 3; claim 3 recites in the preamble “Method according to claim 1,...”. The examiner notes for better clarity to further amend the preamble to “The method according to claim 1,...”.  Appropriate correction is required.

Regarding Claim 4; claim 4 recites in the preamble “Method according to claim 3,...”. The examiner notes for better clarity to further amend the preamble to “The method according to claim 3,...”.  Appropriate correction is required.

Regarding Claim 5; claim 5 recites in the preamble “Method according to claim 1,...”. The examiner notes for better clarity to further amend the preamble to “The method according to claim 1,...”.  Appropriate correction is required.

Regarding Claim 6; claim 6 recites in the preamble “Method according to claim 1,...”. The examiner notes for better clarity to further amend the preamble to “The method according to claim 1,...”.  Appropriate correction is required.

Regarding Claim 8; claim 8 recites in the preamble “Authentication device according to claim 7,...”. The examiner notes for better clarity to further amend the preamble to “The authentication device according to claim 7,...”.  Appropriate correction is required.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Regarding claim 7; claims 7 calls for a "authentication device." However, the body of the claim does not positively recite any hardware embodiments included within the claimed "device." The body of the claim recites a series of acts that may be performed by the claimed unit. As the claimed "device" does not include any hardware embodiments, the claim is directed to non- statutory subject matter. The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc. vs Biolitec, Inc., 618 F. 3d 1354, 1355 (Fed. Cir. 2010). See also Ex parte Cohen (Appeal 2009-011366). It is suggested that the claim be further amended to positively recite at least one hardware embodiment to make the claim statutory under 35. U.S.C. 101.
Regarding claims 8 and 10, claim 8 and 10 is also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons as found per claim 7.

Regarding claim 9; claims 9 calls for a "chip." However, the body of the claim does not positively recite any hardware embodiments included within the claimed "chip." The body of the claim recites a series of acts that may be performed by the claimed unit. As the claimed "chip" does not include any hardware embodiments, the claim is directed to non- statutory subject . See Am. Med. Sys., Inc. vs Biolitec, Inc., 618 F. 3d 1354, 1355 (Fed. Cir. 2010). See also Ex parte Cohen (Appeal 2009-011366). It is suggested that the claim be further amended to positively recite at least one hardware embodiment to make the claim statutory under 35. U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2; Claim 2 recites the limitation "the key" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 7; claim 7 calls for "an authentication device." However, the body of the claim does not positively recite any hardware embodiment. The claim recites a series of acts that the authentication device is capable of performing. It is unclear what statutory class the See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011).
Regarding claims 8 and 10; claims 8 and 10 are also under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter for the same reasons as found per claim 7.
Regarding Claim 9; claim 9 calls for "a chip." However, the body of the claim does not positively recite any hardware embodiment. The claim recites a series of acts that the chip is capable of performing. It is unclear what statutory class the claim falls into. As a result, the claim renders indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011).









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0226837 A1).

Regarding Claim 1;
Kim discloses a method for authenticating to a device (FIG. 3 and FIG. 4 and [0065] - ...perform the authentication...), comprising: 
- receiving, by the device, from a chip, data (FIG. 4 – S405 and [0077] - In step S405, the terminal storage unit 222 stores the card identifier ID transmitted from the smart chip 210); 
- retrieving, by the device, based on the received data, a predetermined encrypted credential (FIG. 4 – S407→S413 and [0081] -  In step S413, the encrypted text C is stored in the terminal storage unit 222 and [0082] -  In step S415, the terminal transceiving unit 221 reads the encrypted text C stored in the storage unit 233 for decryption to transmit the encrypted text C to the smart chip 210); 
(FIG. 4 – S415 and [0082] - -  In step S415, the terminal transceiving unit 221 reads the encrypted text C stored in the storage unit 233 for decryption to transmit the encrypted text C to the smart chip 210); 
- retrieving, by the chip, a secret key (FIG. 4 –S417 and [0083] - In step S417, the decryption unit 213 decrypts the encrypted text C by using the individual factor s corresponding to the private key and the common factor n to generate the decrypted text S. The decryption unit 213 generates the decrypted text S by S=C s (mod n)); 
- decrypting, by the chip, the encrypted credential by using the secret key (FIG. 4 –S417 and [0083] - In step S417, the decryption unit 213 decrypts the encrypted text C by using the individual factor s corresponding to the private key and the common factor n to generate the decrypted text S. The decryption unit 213 generates the decrypted text S by S=C s (mod n));
- sending, by the chip, to the device, as a decryption request response, the credential (FIG. 4 – S419 and [0084] - In step S419, the smart chip transceiving unit 211 transmits the decrypted text S to the terminal transceiving unit 221)
- verifying, by the device, whether the credential is or is not valid (FIG. 3 and FIG. 4 and [0065] - The verification unit 225 may perform the authentication performed by the server 230. When the terminal 220 does not transmit the authentication data including the card identifier ID, the encrypted text C, and the decrypted text S to the server 230, the verification unit 225 performs the authentication operation instead and [0112] - In step S713, the authentication unit 233 compares and determines whether a card identifier after decrypting the authentication random number M' coincides with the card identifier ID stored in the server storage unit 232.); and 
(FIG. 3 and FIG. 4 and [0065] - The verification unit 225 may perform the authentication performed by the server 230. When the terminal 220 does not transmit the authentication data including the card identifier ID, the encrypted text C, and the decrypted text S to the server 230, the verification unit 225 performs the authentication operation instead and [0113] - In step S715, the authentication unit 233 generates approval information representing that the smart card including the smart chip is legal when the card identifier after decrypting the authentication random number M' coincides with the card identifier ID and generates non-approval information representing that the smart card including the smart chip is illegal when the card identifier after decrypting the authentication random number M' does not coincide with the card identifier ID.);

Regarding Claim(s) 7 and 10; claim(s) 7 and 10 is/are directed to a/an device/system associated with the method claimed in claim(s) 1. Claim(s) 7 and 10 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim 8;
Kim discloses the device to Claim 7.
	Kim further discloses wherein the authentication device is at least one element comprised in a group including: - a hardware security module type device; - a mobile device; - a mobile phone; - a user terminal; - a Personal Computer; - a tablet; - a computing device (FIG. 1 – Smart Phone and [0041]).


Regarding Claim(s) 9; claim(s) 9 is/are directed to a/an chip associated with the method claimed in claim(s) 1. Claim(s) 9 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Ureche (US 10,078,747 B2).

Regarding Claim 2;
Kim discloses the method to Claim 1.
Kim fails to explicitly disclose wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, the key, as a decrypted encrypted key, being used for encrypting at least one resource that belongs to either a chip user who is authorized to access the at least one resource or a role which a chip user has and 
However, in analogous art, Ureche fails to explicitly disclose wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, the key, as a decrypted encrypted key, being used for encrypting at least one resource that belongs to either a chip user who is authorized to access the at least one resource or a role which a chip user has and authorizes to access the at least one resource, the device decrypts at least one encrypted resource by using the key, in order to access the at least one resource  (Ureche, col. 2, lines 19-33 - For network oriented accounts, such as an e-mail account or a cloud storage service account, a user device may use the user credentials to encrypt cached information of the user, such as authentication tokens, connection information, and state data. Upon an initial login, the user provides a user credential that the user device uses to decrypt the cached information. The cached information may include a data protection key. The data protection key may unlock any data encrypted to the user, such as passwords to various sites or authentication tokens for various services. Applications using a user's passwords and tokens may use the data protection key to decrypt this sensitive information. Since the data protection key is encrypted to a user credential, the user device may restrict access to the sensitive information to a particular user with knowledge of the user credential).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ureche to the steps of authenticating of Kim to include wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, the key, as a decrypted encrypted key, being used for encrypting at least one resource that belongs to either a chip user who is authorized to access the  
One would have been motivated to combine the teachings of Ureche to Kim to do so as it provides / allows control access to the user resource via the use of credentials (Ureche, col. 1, lines 5-16).

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Dong (US 2012/0304312 A1).

Regarding Claim 3;
Kim discloses the method to Claim 1.
	Kim discloses decrypting the encrypted credential (FIG. 4).
	Kim fails to explicitly disclose wherein, prior to .... , the chip has successfully authenticated the user.
	However, in an analogous art, Dong teaches wherein, prior to [perform an action], the chip has successfully authenticated the user. (Dong, [0021] - In this case, the UICC module would perform user authentication and would send the command to launch the selected UICC application only if user authentication is successful. The UICC module may perform authentication by prompting the user to enter a user name and/or password and by comparing the entered user name and/or password with a user name and/or password provided in the UICC applications metadata).

One would have been motivated to combine the teachings of Dong to Kim to do so as it provides / allows a more friendly way for users to access UICC and enhance further the user experience (Dong, [0005] and [0006]).

Regarding Claim 4;
Kim and Dong discloses the method to Claim 3.
Dong further teaches wherein, to authenticate successfully the user, the chip requests the user to provide user authentication credentials, the chip compares the provided user authentication credentials to predetermined reference user authentication credentials and the chip ascertains that the provided user authentication credentials matches the reference user authentication credentials (Dong, [0021] - In this case, the UICC module would perform user authentication and would send the command to launch the selected UICC application only if user authentication is successful. The UICC module may perform authentication by prompting the user to enter a user name and/or password and by comparing the entered user name and/or password with a user name and/or password provided in the UICC applications metadata).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Watanabe et al. (US 2002/0026574 A1).

Regarding Claim 5;
Kim discloses the method to Claim 1.
	Kim discloses once the device has verified the credential... (FIG. 4).
	Kim fails to explicitly disclose ...the method further comprises deleting, by the device, the credential.
	However, in an analogous art, Watanabe teaches wherein, once an entity has verified the credential, the method further comprises deleting, by the entity, the credential (Watanabe, [0039] and [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Watanabe to the steps of authenticating (i.e., once the device has verified the credential) of Kim to include the method further comprises deleting by the entity, the credential
One would have been motivated to combine the teachings of Watanabe to Kim to do so as it provides / allows authentication to be performed in various situations and environments in a highly reliable fashion (Watanabe, [0021]).




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Ali et al. (US 2014/0310532 A1).

Regarding Claim 6;
Kim discloses the method to Claim 1.
	Kim discloses wherein once the chip has sent the credential (FIG. 4).
	Kim fails to explicitly disclose ...the method further comprises deleting, by the chip, the credential.
	However, in an analogous art, Ali teaches wherein, once the “module” has sent the credential, the method further comprises deleting, by the “module” the credential (Ali, [0039] and [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ali to the steps of authenticating (i.e., once the chip has sent the credential) of Kim to include the method further comprises deleting, by the “module” the credential
One would have been motivated to combine the teachings of Ali to Kim to do so as it provides / allows enhanced protection (Ali, [0063]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439